DETAILED ACTION
Applicant’s election without traverse of Group I claims 1-6 and 27-35 in the reply filed on April 26, 2021 is acknowledged.
Claims 12-26 have been canceled without prejudice or disclaimer; claims 27-35 have been added.
Claims 7-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-6 and 27-35 are active.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see paragraph [0005] of the disclosure).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and 

Specification
The disclosure is objected to because of the following informalities: 
paragraph [0001], line 2: after the words “16/391,988, filed April 23, 2019,” insert ---now U.S. Patent 10,683,420,---; 
paragraph [0001], line 3: after the words “15/429,467, filed February 10, 2017,” insert ---now U.S. Patent 10,316,191,---. Appropriate correction is required.

Claim Objections
Claims 27 and 29-34 are objected to because of the following informalities:  improper Markush group format. According MPEP § 2171.05(h), one acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).   Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,683,420. Although the claims at issue are not identical, they are not patentably distinct from each other because a method comprising: generating a container configured to contain bulk material described in claims 1-7 of US’420 is substantially identical to a method of producing a container for thermoplastic material described in claims 4-6 of the current application.
 Claim 1-6 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,316,191. Although the claims at issue are not identical, they are not patentably distinct from each other because a container for thermoplastic, bulk material, and a method of producing the container for thermoplastic material described in claims 1-8 of US’191 is substantially identical to a container for thermoplastic material and a method of producing a container for thermoplastic material described in claims 1-6 and 28 of the current application.

Allowable Subject Matter
Claims 1-6 and 27-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-6 and 27-35 are allowable over the closest references: Chopra et al. (U.S. Patent 4,480,064), Lundberg et al. (U.S. Patent 4,193,909), .	
	Chopra discloses a method for producing colored polyethylene thermoplastic articles which comprises the steps of forming a mixture consisting essentially of polyethylene thermoplastic resin together with at least one color pigment of finely-divided manganomanganic oxide fume, in amounts such that said polyethylene thermoplastic articles will contain from about 0.1% to 20% by weight of said pigment, said finely-divided manganomanganic oxide fume having spherical particles of a size of between about 0.1 and about 4.0 microns, heating the mixture to elevated temperatures in order to melt the polyethylene thermoplastic resin and to uniformly disperse the color pigment throughout the resin and then shaping the polyethylene thermoplastic resin into the finished article (claim 1).
Lundberg discloses a molded horticultural container structure prepared by:
(1)    forming a uniform admixture of a molding composition comprising:
(a)    an aggregate;
(b)    up to 10 parts by weight of polyurethane resin binder per 100 parts (a);
(c)    from 0.0005-0.1 parts by weight of silane compound per 100 parts (a);
(d)    from 0.1-5 parts by weight of iron oxide pigment per 100 parts (a); and
(e)    from 0.5-2.5 parts by weight per 100 parts (a) of a powdered thermoplastic polymer having an average particle size of from 20-12000 microns.
(2)    molding the resultant admixture to a desired shape;
(3)    curing the shaped mixture;

	Scoledes discloses a system comprising: using at least one recycled plastic to create a polymer film, infusing said film with at least one color additive, infusing said film with at least one scent additive, infusing said film with at least one dormant microbe, cutting and folding said film to create at least one bag, using said at least one bag as a shopping bag, using said at least one bag as a trash bag, and activating said microbe to decompose said at least one bag (claim 1).
	Topolski discloses he fracturing of solid bodies, and more particularly relates to a method and apparatus for fracturing of solid bodies by flexing thereof. Oftentimes it is desirable to fracture solid bodies such as strands of synthetic resinous thermoplastic material, thermosetting resins and the like into pellets or granules. Oftentimes this is accomplished by employing a hammer mill, by extruding a plurality of filaments or strands and cutting the strands adjacent a die face while the strands are in a heat plasticized condition or at least at a temperature above their second order transition point or glass temperature. Alternately, strands are cooled below their second order transition point or glass temperature and fed into a rotating cutter which is rotating at a high rate of speed and the strands fragmented by means of impact with the blades thereof. Oftentimes in the preparation of granular synthetic resinous material, it is desirable to produce granules having a generally cylindrical form. It is also usually desirable that such granules be solid and of generally uniform particle size. Frequently, in the preparation of such granules, undesired fragmentation occurs resulting in particles having a size considerably below the desired particle dimensions. 
	Chai discloses a preparation of modified high impact polystyrene (HI PS) liquid crystal television shell which involves weighing carbon black pigment and mineral oil to container soaking carbon black pigment in mineral oil at room temperature for 40-48 hours, obtaining presoaked carbon black pigment subjecting presoaked carbon black pigment to 3-roller grinding machine, rolling at 35-45°C, grinding carbon black pigment and mineral oil for 3-5 times to form carbon black color paste, subjecting to scraping plate fineness meter to obtain carbon black paste with particle size of less than or equal to 10 pm, adding thermoplastic_styrene-butadiene rubber, decabromodiphenyl 
However the above mentioned references of Chopra et al., Lundberg et al., Scoledes et al., Topolski et al., and Chai et al. do not disclose or fairly suggest the claimed container for thermoplastic material, comprising:
a container configured to contain the a thermoplastic material, each of the container and the thermoplastic material being configured to be consumed by a process, the container comprising at least one pigment;
the process being used to produce a product; and,
the at least one pigment configured to influence a color index, a translucence, or a reflectance of the product, as per instant claim 1.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762